Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 6 and 18 - 19 in the reply filed on 04/15/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5861209 (US’209).
Regarding claim 1, US’209 discloses preparation of an aragonitic calcium carbonate pigment coating comprising water for coating paper that is useful in rotogravure printing (col.8, lines 40-65). The precipitated calcium carbonate particles have an aspect ratio of from about 3:1 to about 15:1, preferably from about 4:1 to about 7:1, and a multimodal particle size distribution, which is preferably bimodal or trimodal. Preferably, the aragonitic precipitated calcium carbonate is present in an amount from about 20 percent to about 100 percent by weight. Typically, the aragonitic precipitated calcium carbonate has a specific surface area of from about 4 m2 /g to about 15 m2 /g, preferably from about 5 m2 /g to about 7 m2 /g(abstract ). The modality of the particle size distribution of the aragonitic PCC is such that from about 0 (zero) percent to about 25 percent of the particles have an equivalent spherical diameter of less than about 0.4 μm, from about 40 percent to about 60 percent of the particles have an equivalent spherical diameter of from about 0.4 μm to about 1.0 μm, from about 10 percent to about 35 percent of the particles have an equivalent spherical diameter of from about 1 μm to about 3 μm, and from about 0 (zero) percent to about 20 percent of the particles have an equivalent spherical diameter of from about 3 μm to about 10 μm (col. 4, lines 3-33). The size  is  “measured by Sedigraph” according  to  Figure 1. With respect to “measured by Sedigraph”, the examiner asserts that prior art  meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation.  In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention.
US’209 discloses that pigment coatings were formulated at approximately 60 percent solids. The coating can also contain dilution water in an amount needed to bring the final moisture content of the coatings to a range of from about 50 percent to about 65 percent (Example 9 and col. 6, lines 59-61). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 3 and 18, US’209 discloses that pigment coatings were formulated at approximately 60 percent solids ((Example 9 and col. 6, lines 59-61).
Regarding claim 4, US’209 discloses that the aragonitic precipitated calcium carbonate has a specific surface area of from about 4 m2 /g to about 15 m2 /g, preferably from about 5 m2 /g to about 7 m2 /g(abstract).

 Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5882396 (US’396).
Regarding claim 1, US’396 discloses that a paper coating may be formed by mixing together an aqueous dispersed suspension of a coarse pigment and an aqueous dispersed suspension of a fine pigment together with the required adhesive together with any other optional constituents to be incorporated (co.5, lines 54-64). The blend of the coarse pigment and the fine pigment thereby, has a bimodal particle size distribution (col.4, line 64-col.5, line5). The coarse and fine pigment can be PCC or GCC (col.2, lines 45-55). Although the Figure is  related  to  GCC, substituting  one  compound  for  another for  the  same  purpose  is  known  in the  art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).


    PNG
    media_image1.png
    290
    582
    media_image1.png
    Greyscale


The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to “measured by Sedigraph”, the examiner asserts that prior art  meets this limitation and the claims are directed toward a product and not a process for determining the particle size. The method to measure the particle size has no weight in a product claim since this is a process limitation.  In addition and assuming arguendo, burden is upon applicants to show that the reference size is not the same as the claimed size when measured according to the claimed invention.
Regarding claim 3, US’396 discloses that the dispersed aqueous suspension contains at least 60% preferably at least 70% by dry weight of pigments (col.6, lines 1-6).
Claims 2, 4-6 and 18 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5882396 (US’396) as applied to claim 1 above, and further in view of WO2017/064175 (US20180319991, hereinafter, US’991, is cited for the convenience).
Regarding claim 2, US’396 is silent about the PCC is scalenohedral PCC as applicants set forth in the claim 2.
US’991 discloses that synthetically manufactured precipitated calcium carbonate (PCC) may be tailor-made with respect to its morphology and particle size allowing this materials to fulfil additional functions ([0002]). The precipitated calcium carbonate may have aragonitic, calcitic, or vateritic crystal structure, or mixtures thereof. It is a further advantage of the present invention that the crystal structure and morphology of the precipitated calcium carbonate can be controlled, e.g. by addition of seed crystals or other structure modifying chemicals. According to a preferred embodiment, the precipitated calcium carbonate obtained by the inventive process has a clustered scalenohedral crystal structure ([0003]). By adding a slaking additive such as citric acid, the size of the PCC particles and their crystal morphology can be controlled without affecting the viscosity of the final aqueous suspension ([0159] and [0167]).The PCC suspension and/or PCC obtained may be used in various materials. The aqueous suspension of precipitated calcium carbonate is used in aqueous formulations, e.g. in a coating formulation, a paper coating formulation, a pharmaceutical formulation, an agricultural formulation, a cosmetic formulation or an oral care formulation. According to another embodiment of the present invention, the precipitated calcium carbonate according to the present invention is used in paper, a paper product, an ink, a paint, a coating, a plastic, a polymer composition, an adhesive, a building product, a foodstuff, an agricultural product, a cosmetic product or a pharmaceutical product ([0229]).
Thus. it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use scalenohedral PCC motivated by the fact that US’991 discloses that such precipitated calcium carbonate is used in paper, a paper product, an ink, a paint, a coating, a plastic, a polymer composition, an adhesive, a building product, a foodstuff, an agricultural product, a cosmetic product or a pharmaceutical product and the synthetically manufactured precipitated calcium carbonate (PCC) may be tailor-made with respect to its morphology and particle size allowing this materials to fulfil additional functions ([0002] and [0229]).
Regarding claims 5 and 6, US’991 discloses that the precipitated calcium carbonate obtained by the inventive process has a clustered scalenohedral crystal structure ([0159]). The obtained PCC may be further processed, e.g., may be deagglomerated or subjected to a dry grinding step. Otherwise, it may also be wet ground in form of a suspension. By adding a slaking additive, the size of the PCC particles and their crystal morphology can be controlled without affecting the viscosity of the final aqueous suspension. US’991 discloses making an suspension of PCC has solids content of at least 15 wt.-%, preferably from 15 to 70 wt%. The carbonation is carried out by means and under conditions well-known by the person skilled in the art. The introduction of carbon dioxide into the milk of lime quickly increases the carbonate ion concentration and calcium carbonate is formed.at least one slaking additive consists of one type of slaking additive only. Alternatively, the at least one slaking additive can consist of a mixture of two or more types of slaking additives. The at least one slaking additive may be provided in an amount from 0.01 to 2.0 wt.-%, based on the total amount of calcium oxide containing material, preferably in an amount from 0.05 to 1.0 wt.-%, more preferably from 0.06 to 0.8 wt.-%, and most preferably from 0.07 to 0.5 wt.-%. By adding a slaking additive, the size of the PCC particles and their crystal morphology can be controlled without affecting the viscosity of the final aqueous suspension. The obtained PCC may be further processed, e.g., may be deagglomerated or subjected to a dry grinding step. Otherwise, it may also be wet ground in form of a suspension. If the PCC is subjected to dewatering, dispersion and/or grinding steps, these steps may be accomplished by procedures known in the art. Wet grinding may be carried out in the absence of a grinding aid or in the presence of a grinding aid. One or more grinding agents can be included, such as, e.g., sodium polyacrylate, a salt of polyacrylate acid, and/or a salt of a copolymer of acrylic acid. Dispersants also can be included to prepare dispersions if desired. See [0149-0186]. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 4 and 18, US’991 discloses that the BET specific surface area of the precipitated calcium carbonate obtained by the process according to the present invention may be from 4 to 30 m2/g, measured using nitrogen and the BET method according to ISO 9277([0160]).
Regarding claim 19, US’991 discloses precipitated calcium carbonate with a clustered scalenohedral crystal structure ([0159]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731